DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sasakawa US20180277904A1.

Regarding claim 1, Sasakwa teaches an electrode structure ([0002]-[0006], [0024]-[0218], Fig. 1-17, Table 1) comprising
an electrode group ([0027], Figs. 1, 7-10, electrode group stack 11), the examiner notes that the electrode group stack comprises electrode groups 21, an electrolyte, lead 23, tabs 24 and 25, and insulating sheet 26 which meets the broadest reasonable interpretation of the electrode group of the instant claim,
and a hold member configured to clamp the electrode group in a thickness direction of the electrode group ([0061], Figs. 1, 7-10, container member 12), the examiner notes that “a hold member configured to clamp the electrode group” is interpreted by the examiner as any structure that can hold the electrode group tightly,
the electrode group satisfying a formula (1) below,
m/L ≤ 0.01  (1)
wherein the m is a difference Δt in a cross section which is selected from among a plurality of cross sections along the thickness direction of the electrode group such that the difference Δt becomes greatest, the difference Δt being a difference between a thickness t1 of a part T1 in which a thickness of the electrode group in the thickness direction is minimum and a thickness t2 of a part T2 in which the thickness of the electrode group in the thickness direction is maximum, and the L is a maximum length of the electrode group in an in-plane direction that is orthogonal to the thickness direction. The examiner notes that when t1 equals t2 then m = 0, the above limitation of the claim is satisfied as m/L = 0/L = 0 ≤ 0.01.
The examiner notes that given the breadth of the claims m can be zero. Sasakawa shows a difference Δt in a cross section which is selected from among a plurality of cross sections along the thickness direction of the electrode group such that the difference Δt becomes greatest, the difference Δt being a difference between a thickness t1 of a part T1 in which a thickness of the electrode group in the thickness direction is minimum and a thickness t2 of a part T2 in which the thickness of the electrode group in the thickness direction is maximum, where t1 = t2 which gives Δt = 0 and m = 0, which satisfies the limitation of the claim wherein m/L = 0/L = 0 ≤ 0.01.

Regarding claim 2, Sasakawa additionally teaches the electrode structure further comprising a strain suppression member ([0062]-[0064]. Figs. 7-10. laminate films 12 a and 12 b) which meets the recited strain suppression member because they are located on either side of the electrode group, interposed between the electrode group and the hold member ([0062]), thus being able to suppress strain from the hold member, performing the identical function specified in substantially the same way, and produces substantially the same results as the corresponding element disclosed. See MPEP § 2183.

Regarding claim 3, Sasakawa further discloses wherein the electrode group has a first major surface opposed to the hold member (Figs. 1 and 10, electrode group stack 11, container member 12)
and a second major surface located on an opposite side to the first major surface (Fig. 1 and 10, electrode group stack 11),
and the electrode structure further comprises a first strain suppression member interposed between the first major surface of the electrode group and the hold member ([0062], Fig. 10, laminate film 12a, electrode group stack 11, container member 12),
and a second strain suppression member interposed between the second major surface of the electrode group and the hold member ([0062], Fig. 10, laminate film 12b, electrode group stack 11, container member 12).

Regarding claim 4,  Sasakawa also teaches the electrode structure further comprising a plurality of the hold members ([0094], container member 12)
and fixing members which fixes the hold members to each other ([0061]-[0066]), the examiner notes that the welds serve as the fixing members as they fix the hold members (container member 12) to each other,
wherein the electrode group is clamped by one of the hold members and another of the hold members ([0061]).

Regarding claim 5, Sasakawa additionally teaches wherein a ratio of the m to the thickness of the electrode group is 0% (m = 0, see claim 1 above) which falls within the claimed range of 0% to 50%.

Regarding claim 8, Sasakawa further discloses a secondary battery (Fig. 1, secondary battery 10, Fig. 7, secondary battery 310, Fig. 8, secondary battery 410, Fig. 9, secondary battery 510, Fig. 10, secondary battery 610) comprising 
the electrode structure according to claim 1 (see claim 1 above, [0069]-[0070])
and an aqueous electrolyte ([0218]),
wherein the electrode group comprises a positive electrode and a negative electrode ([0027]-[0028], Fig. 2, positive electrode 32, negative electrode 31).

Regarding claim 9, Sasakawa teaches all of the limitations of claim 8 as set forth above and further discloses a battery pack comprising the secondary battery according to claim 8 ([0130]-[0146], Figs. 12-13, battery pack 300)

Regarding claim 10, Sasakawa discloses all of the limitations of claim 9 as set forth above and teaches the battery pack further comprising 
an external power distribution terminal ([0132], not shown, opening(s) or connection terminal(s) for connecting to external device(s) and the like)
and a protective circuit ([0143]-[0144], Figs. 12-13, protective circuit 344).

Regarding claim 11, Sasakawa teaches all of the limitations of claim 9 as set forth above and also discloses the battery pack comprising a plurality of the secondary battery ([0135], Figs. 12-13, plural single batteries 100),
and the secondary batteries are electrically connected in series, or in parallel, or in series and in parallel in a combined manner ([0136]).

Regarding claim 12, Sasakawa additionally discloses a vehicle ([0155]-[0184], Fig. 14, vehicle 400, Fig. 15, vehicle 400A) comprising the battery pack according to claim 9 ([0147]-[0148]).

Regarding claim 13, Sasakawa further teaches a stationary power supply comprising the battery pack according to claim 9 ([0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasakawa US20180277904A1 as evidenced by Engineering ToolBox, (2008). Aluminum Alloys - Mechanical Properties. https://www.engineeringtoolbox.com/properties-aluminum-pipe-d_1340.html [Accessed 14 July 2022] (hereafter referred to as ToolBox 2008).

Regarding claim 6, Sasakawa teaches all of the limitations of claim 1 as set forth above and further discloses wherein a hold member can be a material such as an aluminum alloy consisting of magnesium and comprising a transition metal such as copper ([0066]) . ToolBox 2008 table Mechanical properties for some aluminum alloys line 1 shows aluminum alloy 1100, a known art effective material being highly malleable and having low strength compared to other aluminum alloys, which has a Young’s modulus of 10.0 GPa. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hold member having a Young’s modulus of 0.1 GPa or more, such as the aluminum alloy 1100 being highly malleable, having the strength of an aluminum alloy yet of lower strength than other aluminum allows thus being highly malleable to form casing for batteries, providing protection to the electrode structure. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
The examiner notes that the disclosed Young’s modulus of 10.0 GPa falls within the claimed range of 0.1 GPA or more, and while not overlapping they are touching and the Courts have ruled in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05, I.

Regarding claim 7, Sasakawa discloses all of the limitations of claim 2 as set forth above and additionally teaches wherein the strain suppression member can be aluminum alloy foil ([0064]). ToolBox 2008 table Mechanical properties for some aluminum alloys line 12 shows aluminum alloy 2618, a known art effective material having high strength and good machinability, which has a Young’s modulus of 10.7 GPa. It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a strain suppression member having a Young’s modulus of 10 GPa or more, such as the aluminum alloy 2618 having high strength and good machinability, thereby being able to provide additional protection to the electrode structure and particularly suppress strain of the hold member. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitoh US20170373298A1 (discloses an electrode assembly comprising similar structures).
Ebisuzaki US20180026301A1 (discloses holding structure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728